Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 1 of 8 Page ID #:578




 1   Stephen G. Larson (SBN 145225)
     slarson@larsonobrienlaw.com
 2   Hilary Potashner (SBN 167060)
     hpotashner@larsonobrienlaw.com
 3   LARSON O’BRIEN LLP
     555 South Flower Street, Suite 4400
 4   Los Angeles, CA 90071
     Telephone: 213-436-4888
 5   Facsimile: 213-623-2000
 6
     Attorneys for Claimant
 7   10681 PRODUCTION AVENUE, LLC
 8
                          UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             CASE NO.: 5:17-cv-01872-DMG (SPx)
11
                   Plaintiff,              [Hon. Dolly M. Gee]
12
          v.
13   REAL PROPERTY LOCATED AT              CLAIMANT 10681 PRODUCTION
     10681 PRODUCTION AVENUE,              AVENUE, LLC’S OPPOSITION TO
14   FONTANA, CALIFORNIA,                  PLAINTIFF’S MOTION TO STRIKE
                                           CLAIM OF 10681 PRODUCTION
15                 Defendant.              AVENUE, LLC AND ENTER
                                           DEFAULT
16
                                           [Filed concurrently with Declaration of
17                                         Hilary Potashner; Request for Judicial
                                           Notice; and [Proposed] Order in support
18                                         thereof]
19                                         Date: December 13, 2019
                                           Time: 10:00 a.m.
20                                         Room: 8C
21                                          Complaint filed on: September 14, 2017
22
23
24
25
26
27
28
         CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                    MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 2 of 8 Page ID #:579




 1   I.      INTRODUCTION
 2           10681 Production Avenue, LLC (“Production”) is entitled to file a claim to the
 3   property located at 10681 Production Avenue, Fontana, California (the “Property”) and
 4   defend itself against the government’s attempt to default against 600,000 square feet of
 5   premium warehouse space.
 6           There is absolutely no bar to Production’s claim. As an initial matter, Production
 7   is represented by counsel, Stephen G. Larson, and Hilary Potashner, from the law firm
 8   of Larson O’Brien LLP. In addition, the law is well-settled that a forfeited foreign
 9   corporation is not barred from litigating in federal court when the claims arise under
10   federal question jurisdiction. Production is entitled to exercise its legal rights to seek a
11   claim in this action through its attorneys.
12           Furthermore, the fugitive disentitlement doctrine does not apply to Production.
13   The doctrine is only applicable to a corporation if its “majority shareholder” or
14   “individual filing the corporation’s claim” is a “fugitive” as defined under 28 U.S.C. §
15   2466.    Neither Scuderia Capital Partners, Inc. (“Scuderia Capital”), nor its sole
16   shareholder, Zhijie Wang, is a fugitive avoiding criminal prosecution. Because the
17   statutory prerequisites have not been satisfied, Production is not subject to
18   disentitlement pursuant to this doctrine.
19           Accordingly, the Court should deny the government’s request to strike
20   Production’s claim.
21   II.     BACKGROUND
22           A.    10681 Production Avenue, LLC
23           On September 8, 2009, Production registered with California’s Secretary of State
24   as a foreign limited liability company in the jurisdiction of Delaware. Request for
25   Judicial Notice (“RJN”), Ex. 1. On July 3, 2017, Production filed its Statement of
26   Information with California’s Secretary of State.        RJN, Ex. 2.      The Statement of
27   Information lists Zhije Wang (“Wang”) as the CEO and sole Manager of Production. Id.
28                                                 1
           CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                      MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 3 of 8 Page ID #:580




 1   On November 11, 2019, Production filed a Statement of No Change with California’s
 2   Secretary of State, continuing to list Wang as the CEO. RJN, Ex. 3.
 3            The sole member of Production is Scuderia Capital, a Delaware corporation. Doc.
 4   # 13. Scuderia Capital is an active “foreign stock” corporation in the jurisdiction of
 5   Delaware and was registered with California’s Secretary of State on November 17, 2010.
 6   RJN, Exs. 4, 5. On July 3, 2017, Scuderia Capital filed its Statement of Information with
 7   California’s Secretary of State. RJN, Ex. 6. The Statement of Information lists Wang as
 8   the CEO, Secretary and CFO of Scuderia Capital. Id. On August 28, 2019, Scuderia
 9   Capital filed a Statement of No Change with California’s Secretary of State. RJN, Ex. 7.
10   Wang is the sole shareholder of Scuderia Capital. Doc. # 13.
11            B.    Civil Forfeiture Proceedings
12            On September 14, 2017, the government commenced a civil forfeiture action
13   against Defendant Real Property Located at 10681 Production Avenue, Fontana,
14   California. Doc. # 1. On October 3, 2017, Wang filed a verified claim as the “ultimate
15   beneficial owner” of the Property. See Doc. # 13. Wang declared that the sole member
16   of Production is Scuderia Capital and that the Property is wholly owned by Production.
17   Id.
18            C.    Criminal Proceedings
19            On May 7, 2019, the government filed criminal charges against individuals and
20   corporate defendants for the alleged illegal importation of aluminum extrusions into the
21   United States: (1) Zhongtian Liu; (2) China Zhongwang Holdings Limited; (3) Zhaohua
22   Chen; (4) Xiang Chun Shao; (5) Perfectus Aluminum Inc.; (6) Perfectus Aluminum
23   Acquisitions, LLC; (7) Scuderia Development, LLC; (8) 1001 Doubleday, LLC; (9) Von
24   Karman-Main Street, LLC; and (10) 10681 Production Avenue, LLC (collectively,
25   “Defendants”). RJN, Ex. 8. Defendants have not appeared in the criminal action. RJN,
26   Ex. 9.
27            On September 19, 2019, the Court issued an order finding that Defendants
28                                               2
           CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                      MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 4 of 8 Page ID #:581




 1   Perfectus Aluminum Inc., Perfectus Aluminum Acquisitions, LLC, and Scuderia
 2   Development, LLC were properly served and failed to appear. RJN, Ex. 10. The Court
 3   ordered that Defendants Perfectus Aluminum Inc., Perfectus Aluminum Acquisitions,
 4   LLC, and Scuderia Development, LLC pay civil contempt sanctions. Id. On October 7,
 5   2019, the Court issued an order finding that Defendants 1001 Doubleday LLC, Von
 6   Karman–Main Street, LLC, and 10681 Production Avenue LLC were properly served,
 7   failed to appear and ordered the Defendants to pay civil contempt sanctions. RJN, Ex.
 8   11.
 9   III.    ARGUMENT
10           A. Production is Not Barred From Participating in This Action
11           Production is not barred from participating in this federal civil forfeiture action. In
12   its motion to strike, the government asserts that Production “forfeited” its rights to defend
13   this lawsuit under Cal. Rev. & Tax Code § 23301 because it has not satisfied its tax
14   obligations. See Gov’t Motion to Strike, pp. 11-13. This argument is without merit. The
15   cases relied upon by the government all involved state law claims that were brought to
16   federal court under diversity jurisdiction. See Bozzio v. EMI Grp. Ltd., 811 F.3d 1144,
17   1149 (9th Cir. 2016); Weinstock v. Sinatra, 379 F. Supp. 274, 275 (C.D. Cal. 1974).
18   However, this case was brought under the federal civil forfeiture statute, 19 U.S.C. §
19   1595(a), and thus arises under federal question jurisdiction.
20           It is well-settled that “door closing statutes,” such as Cal. Rev. & Tax Code §
21   23301, are not an impediment to federal question jurisdiction. See Sierra Ass'n for Env't
22   v. F.E.R.C., 744 F.2d 661, 662 (9th Cir. 1984) (rejecting the argument that a suspended
23   corporation lacked capacity to sue where the action arose under federal law); Comm. for
24   Idaho's High Desert, Inc. v. Yost, 92 F.3d 814, 819 (9th Cir. 1996); S. California Darts
25   Ass'n v. Zaffina, 762 F.3d 921, 927 (9th Cir. 2014); J & J Sports Prod., Inc. v. Humphries
26   Enterprises, LLC, 715 F. Supp. 2d 71, 74 (D.D.C. 2010).
27           The government’s reliance on Woods v. Interstate Realty Co., 337 U.S. 535, 538
28                                                 3
            CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                       MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 5 of 8 Page ID #:582




 1   (1949) for the proposition that “where one is barred from recovery in state court, he
 2   should likewise be barred in the federal court” is misplaced. See Gov’t Motion to Strike,
 3   p. 6. Indeed, the government notably omitted the critical language prior, where the Court
 4   noted that “[t]he York case was premised on the theory that a right which local law creates
 5   but which it does not supply with a remedy is no right at all for purposes of enforcement
 6   in a federal court in a diversity case.” Woods, 337 U.S. at 538 (emphasis added). The
 7   full citation to Woods proves that the government’s argument is unfounded.
 8            Furthermore, the “suspension statutes are not intended to be punitive;” rather, they
 9   are intended “to motivate delinquent corporations to pay back taxes or file missing
10   statements.” Cadle Co. v. World Wide Hospitality Furniture, Inc., 144 Cal.App.4th 504,
11   512 (2006) (holding the trial court abused its discretion by entering judgment against a
12   corporation based on its suspended status). Leniency is routinely given in situations
13   where the corporation’s suspended status “only comes to light during litigation” and the
14   routine practice is to “permit a short continuance to enable the suspended corporation to
15   effect reinstatement.” Moofly Prods., LLC v. Favila, 2013 WL 12114416, at *3 (C.D.
16   Cal. Nov. 25, 2013) (quoting Timberline, Inc. v. Jaisignhani, 54 Cal.App.4th 1361, 1365
17   (1997)). On information and belief, Production is currently in the process of reviving its
18   foreign corporation status with California’s Secretary of State. See Declaration of Hilary
19   Potashner, ¶ 2. Therefore, it would be improper to bar Production from defending its
20   claim to the Property while it is in the process of reviving its foreign corporation status.
21            Accordingly, Production is not barred from participating in this action.
22            B. Production is Represented by Counsel
23            Production has retained Stephen G. Larson and Hilary Potashner, from the law firm
24   of Larson O’Brien LLP, to represent it in this action. 1 Marc R. Greenberg of the law firm
25   Tucker Ellis LLP was previously retained as counsel for Production. The government’s
26   argument that Production is barred from participating in this action due to its lack of
27
28
     1
         A “Request to Substitute Attorney” was filed concurrently with this opposition.
                                                   4
            CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                       MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 6 of 8 Page ID #:583




 1   counsel is therefore moot.
 2         C. The Fugitive Disentitlement Doctrine is Inapplicable
 3         Fugitive disentitlement is “a severe sanction that courts should not lightly impose.”
 4   Mastro v. Rigby, 764 F.3d 1090, 1096 (9th Cir. 2014) (quoting United State v. Murguia-
 5   Oliveros, 421 F.3d 951, 954 (9th Cir. 2005). Under the fugitive disentitlement doctrine,
 6   codified at 28 U.S.C. § 2466, a court may disentitle a claimant if the five following
 7   elements are met: “(1) a warrant or similar process must have been issued in a criminal
 8   case for the claimant's apprehension; (2) the claimant must have had notice or knowledge
 9   of the warrant or process; (3) the criminal case must be related to the forfeiture action;
10   (4) the claimant must not be confined or otherwise held in custody in another jurisdiction;
11   and (5) the claimant must have deliberately avoided criminal prosecution by leaving the
12   United States, declining to enter or reenter the country, or otherwise evading the criminal
13   court's jurisdiction.” U.S. v. $6,190.00 in U.S. Currency, 581 F.3d 881, 886 (9th Cir.
14   2009).
15         The fugitive disentitlement doctrine does not apply to corporations unless its
16   majority shareholder or the individual asserting claims on behalf of the corporation is a
17   fugitive. 28 U.S.C. §2466(b) (corporate claimant may be disentitled “if any majority
18   shareholder, or individual filing the claim on behalf of the corporation is a person” to
19   whom the statutory prerequisites are met); U.S. v. $6,976,934.65 Plus Interest, 478 F.
20   Supp. 2d 30, 43 (D.D.C. 2007) (§ 2466(b) “allows a court to act in cases where the
21   relationship between a corporate entity-claimant and a fugitive natural person is such
22   that the person can be said to be acting through the corporate entity in an attempt at
23   ‘using the resources of the courts of the United States in furtherance of a claim’ in a
24   forfeiture case”). Indeed the statute’s legislative history demonstrates that a corporation
25   alone cannot be a “fugitive.” See Pub. L. No. 107-56, tit. III, § 322, 115 Stat. 272 (2001)
26   (“[§2466(b)] clarifies that a natural person who is a fugitive may not circumvent this
27   provision by filing, or having another person file, a claim on behalf of a corporation that
28                                                5
         CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                    MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 7 of 8 Page ID #:584




 1   the fugitive controls.”) (emphasis added).
 2         In this case, the fugitive disentitlement doctrine does not apply because Wang and
 3   Scuderia Capital are not named defendants in the related criminal prosecution. 2 RJN, Ex.
 4   8. As such, by definition, Wang and Scuderia Capital are not “fugitives” within the
 5   meaning of 28 U.S.C. § 2466. “If a required element of [§ 2466](a) is not present, or if
 6   [§ 2466](b) does not pertain, the [c]ourt lacks the authority to disallow the claim.”
 7   $6,976,934.65 Plus Interest, 478 F. Supp. 2d at 39. Because Scuderia Capital and Wang
 8   are not criminal defendants, the government cannot show that “a warrant or similar
 9   process [has] been issued in a criminal case for the claimant’s apprehension,” that the
10   claimant “had notice or knowledge of the warrant or process,” and that the claimant
11   “deliberately avoided criminal prosecution …” $6,190.00 in U.S. Currency, 581 F.3d at
12   886. Consequently, the fugitive disentitlement doctrine does not apply.
13         The government’s reliance on U.S. v. All Assets Listed in Attachment A is
14   misplaced. There, the individual defendant filing claims in the forfeiture proceedings on
15   behalf of various corporations was determined to be a “fugitive” under section 2466(a)
16   and was the majority shareholder of those corporate claimants. See United States v. All
17   Assets Listed in Attachment A, 89 F. Supp. 3d 813, 828 (E.D. Va. 2015). Here, Wang –
18   the majority shareholder of Scuderia Capital – is not an indicted defendant in the related
19   criminal proceedings and therefore, by definition, cannot be a “fugitive” to whom the
20   fugitive disentitlement doctrine applies. See RJN Ex. 8. Rather, the decision in United
21   States v. Any & all Funds on Deposit in Account No. XXXXX-XXXXXXXX at HSBC Bank
22   PLC, 55 Corp. St., Coventry, United Kingdom (“Any & All Funds on Deposit”), 87 F.
23   Supp. 3d 163, 168 (D.D.C. 2015) provides a far more pertinent analysis. The claimant in
24   that case, like Wang, was not deliberately avoiding prosecution, and could not be a
25
     2
       Scuderia Capital, the sole member of Production, is wholly owned by Wang. The
26
     government does not challenge (or attempt to challenge) the veracity of Wang’s claim
27   that she is the sole shareholder of Scuderia Capital. See Doc. # 13; Gov’t Motion to
28
     Strike, pp. 8-10.
                                                  6
         CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                    MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 5:17-cv-01873-DMG-SP Document 48 Filed 11/22/19 Page 8 of 8 Page ID #:585




 1   “fugitive” under section 2466(a). Any and all Funds on Deposit, 87 F. Supp. 3d at 168.
 2   Thus, the court in Any & All Funds on Deposit determined that the fugitive disentitlement
 3   doctrine was inapplicable. Any and All Funds on Deposit, 87 F. Supp. 3d at 168. The
 4   same result applies here.
 5          Accordingly, Production is entitled to seek a claim to the Property and the
 6   government’s motion to strike should be denied.
 7   IV.    CONCLUSION
 8          Based on the foregoing, the Court should deny the government’s motion to strike
 9   Production’s claim to the Property and request to enter default against Production.
10
     DATED: November 22, 2019                  LARSON O’BRIEN LLP
11
12
                                               /s/ Hilary Potashner
13                                             Stephen G. Larson
14                                             Hilary Potashner
15                                             Attorneys for Claimant
                                               10681 PRODUCTION AVENUE, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28                                              7
           CLAIMANT 10681 PRODUCTION AVENUE, LLC’S OPPOSITION TO PLAINTIFF’S
                      MOTION TO STRIKE CLAIM AND ENTER DEFAULT
